                        Case 18-12773-BLS    Doc 26-3    Filed 12/19/18   Page 1 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 11

INTERTOUCH HOLDINGS LLC,                                Case No. 18-12772 (BLS)

                               Debtor.


In re:                                                  Chapter 11

INTERTOUCH TOPCO LLC,                                   Case No. 18-12773 (BLS)

                               Debtor.


                                         CERTIFICATE OF SERVICE

             I, Lucian B. Murley, hereby certify that on December 19, 2018, I caused a copy of the

foregoing Gate Worldwide Holdings LLC’s Limited Objection to Motion By Debtors for

Order Pursuant to Sections 105(a), 363(c)(1), and 1108 of the Bankruptcy Code (A)

Authorizing (I) Continued Maintenance of Existing Bank Account; (II) Continued Use of

Existing Business Forms; and (III) the Opening and Closing of Bank Accounts and (B)

Waiving Certain U.S. Trustee Guidelines to be filed electronically with the Court and served

through the Court’s CM/ECF system upon all registered electronic filers appearing in this case

who consented to electronic service and on the parties on the attached service list via Electronic

Mail.

                                                  SAUL EWING ARNSTEIN & LEHR LLP


                                               By:/s/ Lucian B. Murley
                                                  Lucian B. Murley (DE Bar No. 4892)
                                                  1201 N. Market Street, Suite 2300
                                                  P. O. Box 1266
                                                  Wilmington, DE 19899
                                                  (302) 421-6898
Dated: December 19, 2018

28223342.1 12/19/2018
                        Case 18-12773-BLS   Doc 26-3   Filed 12/19/18    Page 2 of 3



                                              Service List

Julia B. Klein, Esquire                                Corporation Service Company
Klein LLC                                              Attn: Morgan Dailey
919 North Market Street, Suite 600                     251 Little Falls Drive
Wilmington, DE 19801                                   Wilmington, DE 19808

Jaclyn Weissgerber, Esquire                            Ganfer, Shore, Leeds & Zauderer LLP
Office of the United States Trustee                    Attn: Craig S. Kesch
J. Caleb Boggs Federal Building                        360 Lexington Avenue
844 King Street, Suite 2313                            New York, NY 10017
Lockbox 35
Wilmington, DE 19801                                   Weil, Gotshal & Manges LLP
                                                       Attn: Gary Holtzer
Buchalter, A Professional Corporation                  767 Fifth Avenue
Attn: Jeffery Ekbom                                    New York, NY 10153-0119
16435 North Scottsdale Road
Suite 440                                              Nomadix, Inc.
Scottsdale, AZ 85254-1754                              Attn: Kelly Hughes
                                                       30851 Agoura Hills Road
Morris, Nichols, Arsht & Tunnell LLP                   Suite 102
Attn: Patricia Vella, Esquire                          Agoura Hills, CA 91301
1201 N. Market Street
P.O. Box 1347                                          interTouch (USA) Inc.
Wilmington, DE 19899-1347                              Attn: Kelly Hughes
                                                       30851 Agoura Hills Road
Tonkon Torp LLP                                        Suite 102
Attn: Mark LeRoux                                      Agoura Hills, CA 91301
888 SW Fifth Avenue, Suite 1600
Portland, OR 97204                                     ST Holdings LLC
                                                       Attn: Seale A. Moorer
Sklar Williams PLLC Law Offices                        450 Olde Worthington Road, Suite 350
Attn: Bryan M. Williams, Esq.                          Westerville, OH 43082
410 South Rampart Boulevard
Suite 350                                              CMS Cameron McKenna Nabarro Olswang LLP
Las Vegas, NV 89145                                    Attn: Helen Johnson
                                                       78 Cannon Street
Fenwick & West LLP                                     London EC4N 6AF
Attn: David Forst
801 California Street                                  Rajah & Tann Singapore LLP
Mountain View, CA 94041                                Attn: Nigel Pereira, Esq.
                                                       9 Battery Road, #25-01
Landis Rath & Cobb LLP                                 Singapore 049910
Attn: Richard Cobb, Esq.
919 Market Street, Suite 1800                          CMS Derks Star Busmann N.V.
PO Box 2087                                            Attn: Eduard Sxheenstra
Wilmington, DE 19899                                   Atrium-Parnassusweg 737
                                                       1077 DG Amsterdam
                                                       PO Box 94700
                                                       1090 GS Amsterdam Netherlands


                                                   2
28223342.1 12/19/2018
                        Case 18-12773-BLS   Doc 26-3   Filed 12/19/18   Page 3 of 3



interTouch Pte. Ltd.
Attn: Toni Weber
30A Kallang Place #12-06
Singapore 339213




                                                  3
28223342.1 12/19/2018
